DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JAMMORA SIMMS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1821

                         [November 25, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 502009CF008001BXXXMB.

  Jammora Simms, Lake Butler, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH, and ARTAU, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.